Park, J.
This case calls in question the validity of the judgment rendered by the Superior Court for the county of Hartford at the September term, 1858, for any other purpose than as a judgment in rem.
The defendant insists that the court had no jurisdiction over the person of the defendant, and that consequently the judgment was a nullity so far as being the basis of the present action is concerned.
The plaintiff claims that the record shows no want of jurisdiction over the person of the defendant, and that, therefore, jurisdiction is conclusively presumed, inasmuch as the court that rendered the judgment was a court of general jurisdiction.
We think it clearly appears from the finding of the court, that the record shows upon its face a want of jurisdiction over the person of the defendant. The defendant is described in the action that was brought, as a non-resident of the state. The officer’s return shows no service upon him, nor any attempt to make service. The defendant did not appear in the case, either by himself or attorney; and the court treated the case, in all respects, as a proceeding against a non-resident of the state.
The plaintiff claims that the statute authorizes the bringing of such actions against non-residents, and prescribes the mode; and that if the statute is complied with in all respects, it is *277equivalent to actual service. But the statute was designed to give the court jurisdiction over the property of non-residents situated in the state, for the purpose of appropriating it to the payment of their debts; and was never intended to go farther than this.
Judge Storrs, in giving the opinion of the court in the case of Middlebrooks v. The Springfield Fire Insurance Co., 14 Conn., 801, says, distinguishing that action from one of the kind we are considering, “This is not an action in rem, either by domestic or foreign attachment, brought against a foreign non-resident, upon which his property, found within this state, is taken, and the object and effect of which is merely to act upon and appropriate specifically the properly attached.” And in the same case he calls in question the authority of the legislature to go further than this. “ It might admit of a serious question,” he says, “ whether it would be competent for the authority of the state to prescribe, in an action in personam, any process by which a defendant not personally within the territorial jurisdiction of the state, could be reached or found. If not residing within its limits, it is difficult to perceive on what ground jurisdiction over such person can be acquired, unless indeed by a voluntary appearance.”
We are satisfied that the court in which the judgment in question was rendered had no jurisdiction over the person of the defendant, and that the want of jurisdiction appears upon the record in the case.
If the court had jurisdiction over the property attached in that case, and no jurisdiction over the person of the defendant, it is difficult to see how the judgment could be good for any other purpose than as a judgment in rem. It would seem to follow as a necessary consequence, that the aetion of the court was effectual so far as the court had jurisdiction, but no further. It is clear that the judgment would be regarded as a nullity by the courts of other states in actions in personam. In the case of Aldrich v. Kinney, 4 Conn., 380., Hosmer, C. J., says, “ I am clear that when the defendant neither appeared nor had legal notice to appear, a judgment against him is invalid, and ought not to be enforced. So far *278as my knowledge extends no decision has been had giving validity to a judgment under such circumstances.” In the case of Starr v. Scott, 8 Conn., 484, Judge Bissell says, “The judgment of a court of even general jurisdiction cannot affect a person who had no notice to appear. As to him the proceedings are coram non judice.” In the case of Hall v. Williams, 6 Pick., 240, the court say, “ If the citizen of one state is in another and served with process, he is bound to appear, and make his defence or submit to the consequences; but if never there, there is no jurisdiction over his person, and a judgment cannot follow him beyond the territory of the state; and if it does he may treat it as a nullity ; and the courts here will so treat it, when it is made to appear in a legal way that he was never a proper subject of its jurisdiction.”
The authorities uniformly support the same doctrine. Middlebrooks v. Springfield Fire Insurance Co., 14 Conn., 301; Coit v. Haven, 30 id., 190; Case v. Humphrey, 6 Conn., 139; Bissell v. Briggs, 9 Mass., 462; Noyes v. Butler, 6 Barb., 617; St. Albans v. Bush, 4 Verm., 67; Bigelow v. Stearns, 19 Johns., 39; Shumway v. Stillman, 4 Cow., 292; Bordens. Fitch, 15 Johns., 121.
If the courts of other states would hold the judgment in question a nullity in a case like the present, no good reason can be shown why it should be regarded differently here. The hardship to the defendant is the same in .the one case as in the other. Our court, in the case of Aldrich v. Kinney, before cited, held that a judgment rendered in the state of Rhode Island under similar circumstances with the judgment in question, was ineffectual to sustain an action like the present one, brought in our courts. Obviously it could make no difference to the defendant, residing for instance in California, whether that judgment is rendered in the state of Rhode Island or in the state of Connecticut. The injustice of holding it good and effectual in a foreign jurisdiction is forcibly expressed by Justice Johnson, in the case of Mills v. Duryee, 7 Cranch, 481. He says, “ It is an eternal principle of justice that jurisdiction cannot be justly exercised by a state over property not within reach of its process, or over persons not *279owing it allegiance or- not subjected to its jurisdiction.” These remarks apply with equal force to domestic judgments.
We advise the Superior Court to render judgment for the defendant.
In this opinion the other judges concurred.